 Case 3:20-cr-30133-NJR Document 4 Filed 09/08/20 Page 1 of 12 Page ID #4




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS


UNITED STATES OF AMERICA,

                                  Plaintiff,

                                                            CRIMINAL NO.
                                                                                 20-CR-30133-NJR-01

MARRIO D. ROBINSON,

                                  Defendant.


                                          PLEA AGREEMENT


      . The attorney for the United States and the attorney for the Defendant have engaged in

discussions and have reached an agreement, pursuant to Federal Rule of Criminal Procedure

11(c)(1)(B). The terms are as follows:

                                 I.   Charges. Penalties, and Elements


        1.      Defendant understands the chai-ge contained in the Information and will plead

guilty to.Count I. Defendant understands the essential elements ofthese counts and the possible

penalties, as set forth below:

iCpnt            Charge                   Statutory Penalties                 Essential

                                                                  1. The defendant knowingly possessed a
                                                                      firearm;

                                                                  2. At the time ofthe charged act, the
                                                                     defendant had previously been convicted
                                 Imprisonment: NMT 10 years           in a court of a crime punishable by
                Felon IN       Fine: NMT $250,000                     imprisonment for a term exceeding one
                                                                      year;
             Possession OF A . Supervised Release; NMT 3
                FDREABM
                                                                  3. At the time ofthe charged act, the
         18USC § 922(g)(i) Special Assessment: $100 (per              defendant knew that he had previously
                                 count)
                                                                      been convicted in a court ofa crime
                                                                      punishable by imprisonment for a term
                                                                      exceeding one year; and

                                                                  4. Such possession was in or affecting
                                                                      interstate commerce.
Case 3:20-cr-30133-NJR Document 4 Filed 09/08/20 Page 2 of 12 Page ID #5
Case 3:20-cr-30133-NJR Document 4 Filed 09/08/20 Page 3 of 12 Page ID #6
Case 3:20-cr-30133-NJR Document 4 Filed 09/08/20 Page 4 of 12 Page ID #7
Case 3:20-cr-30133-NJR Document 4 Filed 09/08/20 Page 5 of 12 Page ID #8
Case 3:20-cr-30133-NJR Document 4 Filed 09/08/20 Page 6 of 12 Page ID #9
Case 3:20-cr-30133-NJR Document 4 Filed 09/08/20 Page 7 of 12 Page ID #10
Case 3:20-cr-30133-NJR Document 4 Filed 09/08/20 Page 8 of 12 Page ID #11
Case 3:20-cr-30133-NJR Document 4 Filed 09/08/20 Page 9 of 12 Page ID #12
Case 3:20-cr-30133-NJR Document 4 Filed 09/08/20 Page 10 of 12 Page ID #13
Case 3:20-cr-30133-NJR Document 4 Filed 09/08/20 Page 11 of 12 Page ID #14
Case 3:20-cr-30133-NJR Document 4 Filed 09/08/20 Page 12 of 12 Page ID #15
